STONE, Circuit Judge.
This is an appeal from a judgment of conviction for maintaining a nuisance in violation of the National Prohibition Act (27 USCA).
There are fifteen assignments of error. Although there is an express abandonment of all except such as concern the sufficiency of the evidence, counsel briefly argue three matters relating to admission of evidence. There is no dispute as to the existence of the nuisance, the contest is over the connection of appellant therewith. Counsel contend *539that the evidence was as consistent with m-noeenee as with guilt. This is erroneous. The evidence presented two distinct and irreconcilable situations. The evidence f(or the government, if true, showed clearly that appellant was an active participant in the maintenance of the nuisance. The testimony of defendant (slightly corroborated by another defendant who pleaded guilty) tended to show he had severed his connection with this resort.
There is no merit in any of the objections to the three rulings on evidence which are briefly argued. There is an entire lack of merit in this appeal.
The judgment is affirmed, and the mandate will issue forthwith.